Citation Nr: 0532509	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-30 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than April 9, 2001, 
for the award of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1969.  He died in November 1975.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision that denied entitlement 
to an effective date earlier than April 9, 2001, following 
the grant of service connection for the cause of the 
veteran's death, and the award of dependents' educational 
assistance benefits under 38 U.S.C.A. Chapter 35.  The 
appellant timely appealed.

In May 2005, the appellant testified during a hearing before 
the undersigned at the RO.  Also, during the hearing, the 
undersigned granted the appellant's request for a 30-day 
abeyance to submit additional documentary evidence.  

In June 2005, the appellant submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
The Board accepts that evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was married to the veteran at the time of 
his death in November 1975.

3.  An informal claim for entitlement to DIC benefits was 
first received by the RO on April 9, 2001.

4.  The appellant's remarriage, following the veteran's 
death, was terminated by a divorce decree on January [redacted], 2001.


CONCLUSION OF LAW

The criteria for assignment of an effective date of 
January [redacted], 2001, for an award of DIC benefits are met.  
38 U.S.C.A. §§ 101, 103, 5110 (West 2002); 38 C.F.R. §§ 3.50, 
3.55, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim.  As 
explained below, all of these requirements have been met.  

Through the September 2003 statement of the case, and the 
November 2003 and January 2004 letters, the RO notified the 
appellant of the legal criteria governing the claim (to 
include the criteria for an earlier effective date for the 
award of DIC benefits), the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claim.  After each, the appellant and her 
representative were given the opportunity to respond.  Thus, 
the Board finds that the appellant has received required 
notice of the information and evidence needed to substantiate 
the claim.

VA's November 2003 and January 2004 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence will be obtained by the claimant 
and which evidence will be obtained by VA.  VA informed her 
that reasonable efforts would be made to help her get 
evidence necessary to support her claim, if she gave VA 
enough information about such records so that VA could 
request them from the person or agency that had them.

The January 2004 letter asked her if she had any additional 
evidence to submit and if she had any evidence that she had 
filed a claim or was otherwise entitled to DIC benefits prior 
to the date assigned, and thereby put her on notice to submit 
information or evidence in her possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
re-adjudicated after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  As indicated below, VA has obtained copies of 
court proceedings.  The appellant also has been given 
opportunities and additional time to submit and/or identify 
evidence to support her claim.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance is not required.  38 U.S.C.A. § 5103A.

II.  Factual Background

The veteran's active service included service within the 
Republic of Vietnam.

A certificate of marriage reveals that the veteran and the 
appellant were married on August [redacted], 1972.

In July 1975, the RO denied the veteran's claim for service 
connection for carcinoma of the lung.

Following the veteran's death on November [redacted], 1975, the 
appellant submitted a claim for a burial flag, VA Form 07-
2008, Application for United States Flag for Burial Purposes.

Records show that, in February 1976, the RO sent to the 
appellant, VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits, 
and requested that the completed form be returned within one 
year of the date of the veteran's death.

On October 12, 2000, the appellant's representative submitted 
VA Form 21-22, Power of Attorney.

On April 9, 2001, the appellant's representative requested 
reconsideration of the appellant's request for DIC benefits.  
A copy of the veteran's death certificate, also received in 
April 2001, showed that the cause of death was 
cardiorespiratory arrest, cancer of the lung 
(undifferentiated).  The appellant also submitted a copy of a 
divorce decree, reflecting that her remarriage following the 
veteran's death, had been dissolved by a judge on January [redacted], 
2001.

Records show that, in March 2002, the RO again sent to the 
appellant, VA Form 21-534.

On April 8, 2002, the appellant filed a claim, VA Form 21-
534, for dependency and indemnity compensation, death 
pension, and accrued benefits.

In an April 2002 rating decision, the RO assigned an 
effective date of April 9, 2001, for the award of DIC 
benefits.

In May 2005, the appellant testified that she was married to 
the veteran at the time of his death.  Subsequently, she 
remarried, but later separated for 12 years from her second 
husband prior to obtaining a divorce on January [redacted], 2001.  The 
appellant stated that she submitted a claim for DIC benefits 
in October 2000.  The appellant's representative argued that 
the appellant should receive an effective date of October 
2000 (the day she claims she filed a claim for DIC benefits) 
or in the alternative January [redacted], 2001 (the day the divorce 
became effective).

In June 2005, the appellant submitted copies of a February 
1996 support petition and court order, indicating that the 
appellant and her second husband were married on November [redacted], 
1977, and separated on January [redacted], 1989.  These records 
reflect that a divorce was not pending at the time.

III.  Legal Analysis 

The law and regulations provide that VA shall pay DIC 
benefits to the surviving spouse, children, and parents of a 
veteran who died on active duty.  38 U.S.C.A. §§ 1301, 1311, 
1316; 38 C.F.R. § 3.5.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3), (31); 38 C.F.R. § 3.50(c).

The remarriage of the surviving spouse of a veteran shall not 
bar the furnishing of DIC benefits to such person as the 
surviving spouse of the veteran if the remarriage has been 
terminated by death or divorce unless the Secretary 
determines that the divorce was secured through fraud or 
collusion.  38 U.S.C.A. § 103; 38 C.F.R. § 3.55.

Except as otherwise provided, the effective date for DIC will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  The effective date of an award of 
DIC for which application is received within one year from 
the date of death shall be the first day of the month in 
which death occurred.  38 U.S.C.A. § 5110(d)(1).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a)(c).

VA regulations provide that an award of benefits based upon 
termination of the remarriage of a surviving spouse as a 
result of divorce, that the effective date shall be the date 
the decree became final if the claim is filed within one year 
after that date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(v)(4).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has held that an application for 
VA burial benefits may not be construed as a claim for DIC 
benefits, unless the appellant expresses an intent to seek 
those benefits.  See Shields v. Brown, 8 Vet. App. 346 
(1995).  A review of the evidence at the time of the 
veteran's death, including the appellant's application for a 
burial flag, does not reflect that the appellant expressed 
any intent to apply for DIC benefits at the time.

Here, the record shows that the RO apparently construed 
correspondence received from the appellant's representative 
on April 9, 2001, to represent an informal claim for DIC 
benefits, per 38 C.F.R. § 3.155.  Any communication from the 
appellant may be considered an informal claim if it 
identifies the benefit sought.  38 C.F.R. § 3.155(a); 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

The RO has determined that April 9, 2001 is the date of the 
claim for DIC.  The appellant argues that she submitted a 
claim for DIC in October 2000.  A review of the October 2000 
correspondence does not indicate an intent to file a claim 
for DIC benefits.  The correspondence simply relates that the 
VFW has the power of attorney to represent the appellant.  
Moreover, on October 2000, the appellant was still married to 
the veteran.  Although the appellant argues that she was 
separated from the veteran at that time, there is no 
provision of law that allows for benefits to be awarded 
during the time she was separated, but still married to the 
veteran.

VA regulations, generally, provide that the remarriage of a 
"surviving spouse" shall not bar the furnishing of benefits 
to such surviving spouse if the remarriage was terminated by 
death, divorce, or annulment on or after October 1, 1998.  
38 C.F.R. § 3.55(a)).  VA regulations also provide that that 
the effective date for DIC benefits based on termination of 
the remarriage of a surviving spouse shall be the date the 
divorce decree became final, if the claim is filed within one 
year after that date; otherwise, the effective date is the 
date of receipt of the claim an award of DIC benefits.  
38 C.F.R. § 3.400(v)(4).  In this case, the appellant filed a 
claim for DIC benefits on April 9, 2001, which is within one 
year of the January [redacted], 2001 termination of the remarriage by 
divorce decree.

Accordingly, the Board finds that an effective date of 
January [redacted], 2001-i.e., the date of the divorce decree-is 
warranted for the award of the appellant's DIC benefits.  
Prior to that date, as there was no termination of the 
remarriage, the appellant did 





	(CONTINUED ON NEXT PAGE)




not meet all eligibility criteria as a surviving spouse for 
an award of DIC benefits.  Hence, the appellant is entitled 
to this earlier effective date.


ORDER

An effective date of January [redacted], 2001, for the award of DIC 
benefits is granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


